Peter Brasidas Nickles, Esq. Peekskill City School District Attorney
You have asked whether a member of the Peekskill City School District's Board of Education can also serve as a member of Peekskill's Common Council.
Under section 2502(7) of the Education Law, applicable to school districts of each city with less than 125,000 inhabitants (id., § 2501), thus covering the Peekskill School District:
  "No person shall be eligible to the office of member of the board of education who is not a qualified voter of the city school district and who has not been a resident of such district for a period of at least one year immediately preceding the date of his election; provided, however, that no person shall hold at the same time the office of member of the board of education and any city office other than as a policeman or fireman * * *."
Inasmuch as the common council is the legislative body of the city, its members are public officers (see Op Atty Gen 83-F4). Therefore, simultaneous service in both capacities is violative of section 2502(7).
We conclude that in school districts of a city with less than 125,000 inhabitants, a city school board member may not also serve as a member of the city's common council.